DAVIS, P. J., dissenting: The opinion of the court is based upon the rule of law that a reviewing court will not disturb the findings of the chancellor, where he has seen and heard the witness and the testimony is contradictory, unless such findings are clearly and palpably erroneous or manifestly against the weight of the evidence. It states: “Accordingly, if the findings and decree find support in the evidence, we have no choice but to affirm his judgment.” With due deference to the above rule of law, I would reverse. It is my opinion that the court unduly emphasized this rule and failed to consider a corollary rule which existed under the common law and by statute since 1837; namely, that courts exercising appellate jurisdiction have authority to set aside verdicts and judgments on the ground that the findings of fact are not supported by the manifest weight of the evidence. Corcoran v. City of Chicago, 373 Ill 567, 579, 27 NE2d 451 (1940); Ill Rev Stats 1965, c 110, par 92 (3) (b). I believe that it was the obligation of this court to consider the evidence in the record, and if it did not sustain the decree, or if the decree was manifestly against the weight of the evidence, then it was the duty of this court to reverse. Under the facts of this case as revealed by the record, I believe an opposite conclusion to be clearly apparent and, consequently, I would reverse.